Citation Nr: 0004974	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD, with assignment of a 30 percent disability rating.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for correct disposition of this claim.

2.  The veteran's service-connected PTSD is manifested by 
mood disturbances such as depression and anxiety, increased 
irritability, crying spells, recurrent war-related thoughts 
and nightmares, chronic sleep disturbances, decreased 
interest, difficulty going into crowded places, 
hypervigilence, difficulty with social interaction, and 
social isolation, resulting in moderate social and 
occupational impairment.

3.  The veteran's current cognitive deficits are attributable 
to nonservice-connected age-related cognitive decline.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
evaluation for PTSD, and VA has satisfied its duty to assist 
him in development of this claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a 50 percent disability rating, and no 
higher, for PTSD were met as of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his PTSD.  Therefore, his claim continues to be 
well grounded as long as the rating schedule provides a 
higher rating for the service-connected condition.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination.  There is no evidence indicating that there has 
been a material change in the severity of his PTSD symptoms 
since he was examined in 1997, and sufficient evidence is of 
record to rate the service-connected disability properly.  
There is no indication of private or VA treatment records 
that the RO failed to obtain.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his PTSD.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The Supplemental Statement of the Case (SSOC) provided to the 
veteran identified the issue on appeal as evaluation of the 
service-connected PTSD.  Throughout the course of this 
appeal, the RO has evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected disability.  The November 1997 rating decision that 
granted service connection for this condition considered all 
the evidence of record in assigning the original disability 
rating.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is evaluated under Diagnostic Code 9411 at 30 
percent.  The current 30 percent disability rating requires:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).


The medical evidence shows assignment of a GAF score of 58 
upon VA examination in 1998.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The Board has reviewed the recent evidence, which consists of 
VA outpatient records for treatment in 1997 and 1998, the 
report of the VA examination conducted in 1997, the veteran's 
contentions, and a statement from his wife.  The evidence 
shows symptoms listed above as warranting a higher disability 
rating such as spatial disorientation and impairment of 
short- and long-term memory.  The determinative question, 
however, is whether this cognitive impairment is due to the 
veteran's service-connected PTSD or a nonservice-connected 
disorder.  In order to make that determination, it is 
necessary to examine the medical evidence closely.

The veteran was diagnosed with age-related cognitive decline 
in 1998.  In March 1998, he stated that he had had increasing 
memory loss over the prior three months.  It is clear that 
the veteran's current age-related cognitive decline has 
significantly affected his cognitive functioning, including 
memory and speech abilities.  Prior to diagnosis of this 
condition in 1998, he exhibited normal and coherent speech, 
and no memory deficits were noted.  Only after diagnosis of 
age-related cognitive decline in 1998 did the veteran 
experience symptoms such as inability to recall the date or 
his own address or difficulty forming words.  Therefore, 
although these symptoms are consistent with the criteria for 
a disability rating higher than 30 percent, they are clearly 
not the result of his service-connected PTSD.  There is no 
doubt that the veteran has severe cognitive impairment.  
However, these symptoms, attributable to a nonservice-
connected disorder, do not warrant a higher disability rating 
for his service-connected PTSD.

However, the criteria for a 30 percent disability rating 
indicate that the veteran is generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation, and this is not the veteran's situation.  His 
psychiatric symptoms include pronounced depression and 
anxiety.  His VA outpatient records contain numerous 
references to crying spells that he has exhibited when 
discussing his wartime experiences.  He has reported frequent 
suicidal ideations, although he states he will not act on 
them.  He has little, if any, social interaction with others.  
His sleep-related disturbances include waking in the middle 
of the night, insomnia, restless sleep, and some combat-
related dreams. 

The fact that the veteran was diagnosed with age-related 
cognitive decline in 1998 does not change the conclusion that 
he shows a higher level of symptoms due to his PTSD than 
reflected in his 30 percent rating.  The medical evidence of 
record showed several symptoms of PTSD prior to the diagnosis 
of age-related cognitive decline (inability to handle stress 
and loud noises, anger, irritability, depression, intrusive 
thoughts, crowd avoidance, social withdrawal, intermittent 
suicidal ideations, difficulty concentrating, and emotional 
lability).  These symptoms affected the veteran to such a 
degree that he requested psychiatric medication in August 
1997.  However, these symptoms were somewhat relieved by 
medication, and the veteran reported feeling calmer and 
sleeping better.  In October 1997, it was noted that he had 
fair energy level and fair interests.  

As discussed above, the veteran's current age-related 
cognitive decline has significantly affected his cognitive 
functioning.  This has also resulted in his inability to 
drive, and, in many ways, care for himself.  He now needs his 
wife's assistance with such things as his medication regime 
and getting to doctors' appointments.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though his age-
related cognitive decline is affecting his social and 
occupational functioning, it is clear that most of his 
psychiatric symptomatology is attributable to his PTSD.  The 
Board concludes that the objective medical evidence and the 
veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 
38 C.F.R. § 4.7 (1999).  Although the veteran's cognitive 
impairment is not due to his PTSD, his PTSD symptoms alone 
are clearly disabling to him to a greater degree, and a 50 
percent disability rating is warranted.

The Board considered assigning the veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As discussed above, the 
veteran's cognitive symptoms cannot be used as the basis for 
assignment of a higher rating since they are not due to his 
PTSD.  He meets none of the other criteria for a rating 
higher than 50 percent.  For example, he has never exhibited 
impaired judgment, obsessional rituals, near-continuous 
depression, impaired impulse control, violence, poor hygiene, 
delusions, hallucinations, or inappropriate behavior.  
Therefore, a higher rating is not warranted.


ORDER

Entitlement to a 50 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

